Name: Council Regulation (EEC) No 216/84 of 18 January 1984 amending Regulation (EEC) No 2616/80 instituting a specific Community regional development measure contributing to overcoming constraints on the development of new economic activities in certain zones adversely affected by restructuring of the steel industry
 Type: Regulation
 Subject Matter: iron, steel and other metal industries;  industrial structures and policy;  regions and regional policy
 Date Published: nan

 31 . 1 . 84 Official Journal of the European Communities No L 27/9 COUNCIL REGULATION (EEC) No 216/84 of 18 January 1984 amending Regulation (EEC) No 2616/80 instituting a specific Community regional development measure contributing to overcoming constraints on the development of new economic activities in certain zones adversely affected by restructuring of the steel industrv affected by restructuring of the steel industry, this measure being hereinafter referred to as 'the specific measure'; Whereas , pursuant to that Regulation and in partic ­ ular Article 3 thereof, the Commission has approved special programmes relating to certain zones in Bel ­ gium and the United Kingdom and has at the same time decided to allocate appropriations to those programmes ; Whereas the worsening problems in the steel indus ­ try require that the specific measure be extended to new zones in the United Kingdom, in France, in the Federal Republic of Germany and in the Grand Duchy of Luxembourg ; whereas the Member States concerned have provided the Commission with information relating to regional problems which would be a suitable subject for a specific Com ­ munity measure ; THE COUNCIL OF THE EUROPEAN COMMUNITES, Having regard to the Treaty establishing the Euro ­ pean Economic Community, Having regard to Council Regulation (EEC) No 724/75 of 18 March 1975 establishing a Euro ­ pean Regional Development Fund (*), as last amended by Regulation (EEC) No 3325/80 (2), and in particular Article 13 (3 ) thereof, Having regard to the proposal from the Commis ­ sion (3), Having regard to the opinion of the European Parliament (4), Having regard to the opinion of the Economic and Social Committee (5), Whereas Article 13 of Regulation (EEC) No 724/75 (hereinafter referred to as 'the Fund Regulation ') provides , independently of the national allocation of resources fixed by Article 2 (3) (a) of that Regula ­ tion , for participation by the Fund in financing spe ­ cific Community regional development measures which are in particular linked with Community poli ­ cies and with measures adopted by the Community , in order to take better account of their regional dimension or to reduce their regional consequences ; Whereas , pursuant to that Article, the Council adopted on 7 October 1980 an initial series of Regu ­ lations instituting specific Community regional development measures and, in particlar, Regulation ( EEC) No 2616/80 (6) instituting a specific Com ­ munity regional development measure contributing to overcoming constraints on the development of new economic activities in certain zones adversely Whereas , in addition, the presence of excess capa ­ city in the steel industry is one of the basic causes of difficulties in this sector and the effort to reduce capacity which must be undertaken in accordance with the 'General objectives for steel' defined by the Commission is likely to affect regional employ ­ ment ; Whereas, by Commission Decision No 2320/81 / ECSC of 7 August 1981 establishing Community rules for aids to the steel sector (7), it was laid down that aids to the steel industry can be considered as compatible with the orderly functioning of the com ­ mon market provided that ' the recipient undertaking or group of undertakings is engaged in the imple ­ mentation of a systematic and specific restructuring programme' and 'the said restructuring programme results in an overall reduction in the production capacity of the recipient undertaking or group of undertakings '; Whereas the Commission must rule on the requests concerning aid which are submitted in the framework (&gt;) OJ No L 73 , 21.3 . 1975 , p. 1 . (-) OJ No L 349, 23 . 12 . 1980, p. 10 . O OJ No C 15 , 19 . 1 . 1983 , p. 10. ( A ) OJ No C 184, 10 . 6 . 1983 , p. 163 . ( 5 ) OJ No C 124,9. 5 . 1983 , p. 2 . (6 ) OJ No L 271 , 15 . 10. 1980, p. 9 . O OJ No L 228, 13 . 8 . 1981 , p. 14. No L 27/ 10 Official Journal of the European Communities 31 . 1 . 84 Whereas additional financial resources are required to implement the specific measure so strengthened and extended to cover new areas ; of restructuring programmes and which were to be notified to it by 30 September 1982 at the latest ; Whereas the specific measure should be applicable forthwith in areas marked by an important and recent decline in the steel industry in such a way as to have contributed already to the aggravation of existing regional disparities ; Whereas, on the one hand, those Member States in respect of which a special programme has already been approved should amend those programmes and France, the Federal Republic of Germany and the Grand Duchy of Luxembourg should sub ­ mit to the Commission a special programme in accordance with Regulation (EEC) No 2616/80 and, on the other hand, the other Member States concerned should present a special programme at a later date, Whereas the specific measure should also be appli ­ cable to those areas marked by a reduction in prod ­ uction capacities, envisaged in connection with the implementation of restructuring programmes likely to involve a worsening of the regional employment situation, such application taking place as and when the Commission's adoption of a position on these programmes enables the areas which meet the cri ­ teria adopted to be identified ; Whereas the specific measure must be supple ­ mented by the introduction of certain new types of assistance with the object of strengthening the economic fabric of the said areas in such a way as to contribute to the creation of alternative employ ­ ment ; HAS ADOPTED THIS REGULATION : SECTION 1 Article 1 Regulation (EEC) No 2616/80 is hereby amended in accordance with the following Articles . Article 2 Article 2 is replaced by the following : 4Article 2 Whereas the development of small and medium ­ sized undertakings (hereinafter referred to as 'SMUs') may be accelerated by allowing them bet ­ ter to adapt their production potential , in particular through investment aids ; Whereas these investments may be encouraged by the provision of capital granls on the basis of exist ­ ing national schemes ; whereas provision should be made for such aid to be reinforced by additional aid chargeable to the Community during a transitional period ; whereas these investments may also be encouraged by the grant, by the Commission, of interest rebates on Community global loans ; Whereas economic promotion in the zones con ­ cerned should be further stimulated by especially active management of the public aids and services available, particularly those provided for under the special programme ; whereas, to this end, there is a need to establish or extend services responsible for informing existing or potential undertakings of the availability of such aids and services and to help those undertakings to take advantage of them ; 1 . The specific measure shall apply to zones which fulfil , in principle, the following criteria : (a) a minimum number of jobs in the steel industry ; (b) industrial employment dependent in large measure on the steel industry ; (c) major job losses in the steel industry in recent years ; (d) eligibility of the zone concerned for a national regional aid scheme ; (e) the social and economic situation in the region in which the zone concerned is situated ; this situation shall be assessed on the basis of the per capita gross domestic product and structural unemployment ; Whereas, in order to accelerate the implementation of the special programmes, the rules laid down by Regulation (EEC) No 2616/80 concerning budget ­ ary commitments, payment of aid from the Fund and advances made from the Fund should be amended ; 31 . 1 . 84 Official Journal of the European Communities No L 27/ 11 industry, transmitted by the Member States in accordance with Commission Decision No 2320/8 1 /ECSC ( »). In accordance with this provision, the specific measure shall apply, at the request of the Mem ­ ber States concerned, as the Commission adopts its position on the programmes mentioned above, to zones situated in the Member States referred to in paragraph 2 which may also be situated in other Member States . The Commission shall take its decision within a maximum of two months of the date on which the Member State concerned submits the above ­ mentioned programmes and its corresponding request relating to the zones likely to benefit from the specific measure . (') OJ No L 228, 13 . 8 . 1981 , p. 14.' ( f) an expected reduction in production capa ­ city linked to implementation of restructur ­ ing programmes likely to bring about a worsening of the regional employment situ ­ ation . 2 . The specific measure shall apply on the entry into force of this Regulation to the follow ­ ing zones to the extent to which they conform, in principle, to the criteria laid down in para ­ graph 1 (a), (b), (c), (d) and (e): In Belgium : The provinces of Hainaut, Liege and Luxem ­ bourg (Commission Decision of 22 July 1982). In the Federal Republic ofGermany : The Saarland, including the adjacent zones of the "Land" of Rheinland-Pfalz which receive aid . The Grand Duchy ofLuxembourg. In Italy : The province of Naples . In the United Kingdom : The Strathclyde region, the counties of Cleve ­ land , Clwyd, South Glamorgan, West Glamor ­ gan (including those parts of the travel-to-work area of Port Talbot which are situated in the county of Mid Glamorgan) and Gwent, the employment office area of Corby, the travel-to ­ work area of Llanelli in the county of Dyfed ; the county of Durham (including those parts of the travel-to-work area of Consett which are situated in the counties of Northumberland and Tyne and Wear); the county of Humberside (including those parts in the travel-to-work area of Scunthorpe which are situated in the county of Lincolnshire); the county of South Yorkshire, including the travel-to-work area of Sheffield ; the travel-to-work area of Workington in the county of Cumbria. In France The "departments" of Moselle, Nord, Pas-de ­ Calais and Meurthe-et-Moselle, including in this last-mentioned, the urban area of Nancy. 3 . The specific measure shall also apply to those zones which, in principle, meet the criteria referred to in paragraph 1 (a), (b) and (0 as soon as the Commission has adopted a position on the restructuring programmes for the steel Article 3 The following paragraph 2a is added to Article 3 : '2a . The preparation and implementation of the special programme shall be closely coordinated with national and Community poli ­ cies and financial instruments, in particular with the aid granted in connection with the ECSC, the Social Fund, the European Investment Bank and the new Community instrument.' Article 4 Article 4 (3) is replaced by the following : '3 . Creation or development of consultancy firms or other bodies for management or organ ­ ization matters ; setting up or development of economic promotion agencies . The activities of such firms or bodies may include temporary assistance to undertakings for the implementation of their recommenda ­ tions . Economic promotion agencies shall be respon ­ sible for :  opening up possibilities, through direct con ­ tacts at local level , for economic ventures by giving advice about access to available public aids and services, particularly those provided for under the special programme, and No L 27/ 12 Official Journal of the European Communities 31 . 1.84  contributing to the success of these ventures by helping existing or potential undertak ­ ings to take advantage of such aids and ser ­ vices .' covering a part of the operating costs incurred by the activities of promotion ser ­ vices . Such aid shall be on a decreasing scale and shall be of five years ' duration . It shall cover, for the first year, 60% of the operating costs and shall not exceed 50 % of the total costs per promoter for the five-year period. These activities, which must be new and concern specifically the zones covered by Article 2 may be entrusted by the Mem ­ ber State concerned to special bodies.' Article 5 The following points 7 to 9 are added to Article 4 : '7 . Preparation of sectoral analyses intended to provide SMUs in the regions concerned with information on the potential of national , Community and external markets and on the effects to be anticipated there ­ from on the production and organization of SMUs ; Article 7 In Article 5 ( 1 ) (g), 'and limited to 50 000 EUA per study' is replaced by 'and limited to 120 000 ECU per study'. Article 8 The following points (i) to (k) are added to Article 5 ( 1 ): 8 . Aids to investment in SMUs designed to create new undertakings or to assist the adaptation of production to market poten ­ tial by existing undertakings when justified by the analyses mentioned under point 7 or other satisfactory forms of proof. Such investment may also concern common ser ­ vices provided for a number of undertak ­ ings ; 9 . Investment aids in the form of interest rebates on global loans in favour of small industrial projects , with the aim of encour ­ aging the creation and development of SMUs, such loans being granted under Article 56 of the ECSC Treaty.' '( i) operations relating to sectoral analyses under Article 4 (7): 70 % of their cost ; (j) operations relating to investment under Article 4 (8): 50% of the public expenditure resulting from the granting of aid to the investment. This aid may contain a supple ­ mentary element in relation to the most favourable existing regional arrangements . The supplementary aid, for which the Com ­ munity shall be responsible for a period of four years, may be up to 10 % of the cost of the investment . The public aid may take the form of a capital grant or interest rebate ; (k) operations relating to interest rebates under Article 4 (9): the interest rebate shall be 3 % over five years . It shall be financed by the Community.' Article 6 Points (c) and (d) of Article 5 ( 1 ) are replaced by the following : '(c) for the operations concerning the consul ­ tancy activities referred to in Article 4 (3): aid covering a part of the expenditure of undertakings relating to services supplied by consultancy firms or bodies . Such aid shall be on a decreasing scale and be of three years' duration. It shall cover, in the first year, 70 % of the expenditure and shall not exceed 55 % of the total expenditure for the three-year period (indirect aid); the Member State may replace this system by an equivalent system of aid to consultancy firms or bodies (direct aid) ; Article 9 Article 5 (2) is replaced by the following : '2. For the aid referred to in paragraph 1 (a), (j) and (k), aggregation of aid from the quota and non-quota sections of the Fund is excluded.* (d) for the operations concerning economic promotion referred to in Article 4 (3): aid 31 . 1.84 Official Journal of the European Communities No L 27/ 13 when it has certified that the operations cor ­ responding to the tranche in question may be considered as finished, and on presenta ­ tion of the amount of public expenditure which had been committed.' Article 10 Article 5 (5) is replaced by the following : ' 5 . Budgetary commitments relating to the financing of the special programme, except with regard to the interest rebates on Community global loans, shall be implemented by annual tranche . The first tranche shall be committed at the time of the Commission 's acceptance of the programme. The commitment of subsequent annual tranches shall be made according to budgetary availability and the progress made on the programme . Concerning the interest rebates under Article 4 (9), decisions shall be taken by the Commission for each global loan, subject to the grant thereof, at the time of its decision on a global loan under the ECSC budget .' Article 13 The following paragraph la is inserted in Article 6 : ' la . Interest rebates allowed on global Com ­ munity loans shall be so allowed with a view to their utilization for the secondary loans made to firms . Appropriate procedures will be established between the Commission and the financial institutions to which global loans are granted, in order to permit the management of these aids and the necessary controls.' Article 11 The introductory words to Article 6(1 ) are replaced by the following : ' 1 . The amount of the Fund contribution in respect of the measures included in the special programme shall be paid to the Member State concerned or directly, and in accordance with the latter's instructions, to the bodies respon ­ sible for their implementation, according to the following rules :'. Article 14 The following sentence is added to Article 6 (2): 'These reports shall be supplemented by infor ­ mation supplied by the Commission on the implementation of Community aids made in the form of interest rebates on Community global loans.' Article 15 Article 6 (5) is replaced by the following : ' 5 . When each special programme has been implemented, a report including information on the number and nature of the jobs created and maintained shall be presented by the Commis ­ sion to the Regional Policy Committee and the European Parliament.* Article 12 Article 6 ( 1 ) (c) is replaced by the following : '(c) at the request of a Member State, advances of the amount of each annual tranche may be made according to progress made on operations and budgetary availability . From the beginning of operations, an ad ­ vance of 60 % of the Fund contribution con ­ cerning the first annual tranche may be paid by the Commission . When the Member State has certified that half of the first ad ­ vance has been spent, a second advance, or 25 %, may be paid by the Commission. From the beginning of the subsequent annual tranche, advances may be paid under the terms provided for in the fore ­ going subparagraphs. The balance of each annual advance shall be paid at the request of the Member State Article 16 The following subparagraphs are added to point 3 (b) of the Annex : 'Particulars of the nature of sectoral analyses bearing on production structures, market poten ­ tial and measures to be implemented in order to adapt and develop production and marketing. Description of rules governing investment aids provided within the programme framework. No L 27/ 14 Official Journal of the European Communities 31 . 1.84 Description of measures planned under the pro ­ gramme for economic promotion .' SECTION 2 Article 17 1 . Belgium, Italy and the United Kingdom shall amend the special programmes referred to in Article 3 of Regulation (EEC) No 2616/80 and approved by the Commission, in accordance with the amendments set out in section 1 hereof. Article 18 The duration of the special programmes to be sub ­ mitted by the Federal Republic of Germany, the Grand Duchy of Luxembourg and France shall be five years starting from the 60th day after the date on which this Regulation enters into force . The duration of the amended special programmes referred to in Article 17 shall be extended for the same period. Article 19 Expenditure resulting from the special programmes thus amended and from the special programmes to be submitted by the Federal Republic of Germany, the Grand Duchy of Luxembourg and France, and which is incurred from the date of entry into force of this Regulation, shall be eligible . Article 20 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. 2 . The amended special programmes shall be approved by the Commission in accordance with Article 3 (6) of Regulation (EEC) No 2616/80 . 3 . Without prejudice to Article 5 (4) of Regulation ( EEC) No 2616/80, the amount of the Fund's assist ­ ance to the amended special programmes may not exceed the amount fixed by the Commission at the time of approval of the programmes . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 18 January 1984. For the Council The President M. ROCARD